IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 435 MAL 2014
                              :
               Respondent     : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
                              :
          v.                  :
                              :
                              :
CHRISTIAN SCOTT THOMAS,       :
                              :
               Petitioner     :


                                      ORDER


PER CURIAM

      AND NOW, this 8th day of October, 2014, the Petition for Allowance of Appeal is

DENIED.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.